Order filed September 25, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00722-CR
                                   ____________

                            LEE CARL BANKS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 209th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1210223


                                        ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State's hearing exhibits one and two,
DVD recordings.
       The clerk of the 209th District Court is directed to deliver to the Clerk of this court
the original of State's hearing exhibits one and two, DVD recordings, on or before
October 25, 2012. The Clerk of this court is directed to receive, maintain, and keep safe
this original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's hearing exhibits one and
two, DVD recordings, to the clerk of the 209th District Court.



                                                  PER CURIAM